DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 7-9, 12, 14, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20190362995 A1) in view of Cella (US 20200225655 A1) and further in view of Deguchi (JP-H10107111-A).
Claim 1. Ito teaches a control system of a semiconductor manufacturing equipment, comprising: 
a sensor unit capturing a set of data related to a gas pressure in the semiconductor manufacturing equipment ([0070]  The load port 2 includes a pressure sensor (not shown) that detects the gas pressure (exhaust pressure) in the purge nozzle 9 connected to the port 40 functioning as the exhaust port at the time of bottom purge processing.);
a sensor interface receiving the set of data and generating at least one input signal for a database server ([0074] The host system communicator Cx may receive the entity identification (ID) 4x and the sensor value transmitted from the load port communicator 2y.); and
a control unit (Fig 1 Data processor Cz, Fig. 11 A) comprising:
a front end subsystem  receiving the at least one input signal from the database server and performing a front end process to generate a data signal ([0058] he host system C to create a database, and outputting a state of the FOUP 4 based on the data of the database Cd.);
a calculation subsystem receiving the data signal from the front end subsystem, wherein the calculation subsystem performs an artificial intelligence (AI) analytical process to determine, according to the data signal, whether a malfunction related to the gas pressure has occurred in the semiconductor manufacturing equipment and generate an output signal ([0085] the calculation result obtained by the calculator Cz1, and a prediction result output means Cz3 for calculating the replacement time of the FOUP 4 based on the comparison result obtained by the comparator Cz2 and outputting a prediction result); and
a message and feedback subsystem generating an alert signal and a feedback signal according to the output signal, the message and feedback subsystem transmitting the alert signal to a user of the semiconductor manufacturing equipment ([0088] Then, the prediction result output means Cz3 of the data processor Cz analyzes (compares and reviews) the replacement time prediction result based on the detected values of various sensors for the same entity identification (ID) 4x, predicts the replacement time for each entity identification (ID) 4x (for each FOUP 4), and outputs a prediction result. [0089] The replacement time prediction result for each entity identification (ID) 4x (for each FOUP 4) outputted by the data processor Cz may be displayed on, for example, a display that can be visually recognized by the user, or may be emitted and notified as a sound from an appropriate speaker or the like. This enables the user to grasp the replacement time prediction result for the FOUP 4.); and further discloses the process of using a learned model and updating models ([0077] [0079]) but does not specifically disclose wherein the AI analytical process performed by the calculation subsystem utilizes a statistical prediction model corresponding to the data signal to predict a failure of the semiconductor manufacturing equipment, and the statistical prediction model is formed by using a set of training data with previously captured data on the gas pressure in the semiconductor manufacturing equipment.
However, Cella teaches wherein the AI analytical process performed by the calculation subsystem utilizes a statistical prediction model corresponding to the data signal to predict a failure of the semiconductor manufacturing equipment, and the statistical prediction model is formed by using a set of training data with previously captured data on the gas pressure in the semiconductor manufacturing equipment ([0033] e.g. training AI [1204] gas pressure 
[0358] In embodiments, the platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from industrial machinery including failures 
[0364] In embodiments, machine learning may take advantage of a state machine, such as tracking states of multiple analog and/or digital sensors, feeding the states into a pattern analysis facility, and determining anticipated states of the industrial system based on historical data about sequences of state information.
[0359] In examples, signal processing may be performed using a plurality of techniques, including but not limited to transformations, spectral estimations, statistical operations, probabilistic and stochastic operations, numerical theory analysis, data mining, and the like. [0361] The machine learning facility may take feedback, such as one or more inputs or measures of success, such that it may train, or improve, its initial model (such as improvements by adjusting weights, rules, parameters, or the like, based on the feedback). (e.g. statistical prediction model)).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an AI analytical process performed by the calculation subsystem utilizes a statistical prediction model corresponding to the data signal to predict a failure of the semiconductor manufacturing equipment, and the statistical prediction model is formed by using a set of training data with previously captured data on the gas pressure in the semiconductor manufacturing equipment as taught by Cella within the system of Ito for the purpose of enhancing the system to detect early issues of a maintenance requirement.
Ito and Cella teaches the process of using a contamination sensor to detect contamination and analyze contamination (Cella [1329] [1333] e.g. An ultraviolet particle detector can be used to detect contamination such as in gaseous targets).
but does not specifically disclose to predict a contamination time of the semiconductor manufacturing equipment.
However, Deguchi teaches the process to predict a contamination time of the semiconductor manufacturing equipment (Page 3 In the macro method, as will be described later, cluster defects such as surface contamination at the time of pulling up a chemical solution such as wet cleaning of a wafer and generation of metal lumps at the time of film formation collectively disperse and distribute on the wafer. If so, the yield is predicted from past cluster failure data).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process to predict a contamination time of the semiconductor manufacturing equipment as taught by Deguchi within the system of Ito and Cella for the purpose of enhancing the system to detect early issues of a maintenance requirement.

Claim 2. Ito teaches the control system of claim 1, wherein the AI analytical process performed by the calculation subsystem compares the set of data related to the gas pressure in the data signal to a threshold level to determine whether the malfunction has occurred in the semiconductor manufacturing equipment ([0020] In the present disclosure, the data processor may include: a calculator configured to calculate statistical data from one or more sensor values detected by a specific sensor of the one or more sensors; a comparator configured to compare a sensor value associated with a specific entity ID of the one or more entity IDs for a specific substrate storage container with a calculation result obtained by the calculator; and a state output part configured to output a state of the specific substrate storage container based on a comparison result obtained by the comparator. [0085] a comparator Cz2 for comparing the sensor value associated with a specific entity identification (ID) 4x and the calculation result obtained by the calculator Cz1, and a prediction result output means Cz3 for calculating the replacement time of the FOUP 4 based on the comparison result obtained by the comparator Cz2 and outputting a prediction result.). 

Claim 5. Ito teaches the control system of claim 1, wherein the front end process performed by the front end subsystem comprises extracting, transforming, and/or loading the input signal from the database server, and the message and feedback subsystem transmits the feedback signal for an automated feedback process of the semiconductor manufacturing equipment according to the output signal ([0077], [0079] furthermore, in the present embodiment, the date and time at which the FOUP 4 or the OHT 1 becomes unusable is extracted from the data preserved in the data-processing device C to construct a learned model. However, a learned model may be constructed using the data available when the FOUP 4 or the OHT 1 can be normally used, and the predictive maintenance may be performed.).

Claim 7. Ito teaches the control system of claim 5, wherein the semiconductor manufacturing equipment comprises at least one front opening unified pod (FOUP), and the sensor unit comprises at least one blocking device disposed at a gas outlet of the FOUP, wherein a measurable force is applied to the blocking device FOUP ([0052] the seating sensor detects that the bottom surface portion of the FOUP 4 presses the pressed portion of, for example, a pressure sensor provided on the mounting table 23. I).

Claim 8. Ito teaches a control system of a semiconductor manufacturing equipment comprising:
a sensor unit capturing a set of data related to a gas pressure in the semiconductor manufacturing equipment ([0070]  The load port 2 includes a pressure sensor (not shown) that detects the gas pressure (exhaust pressure) in the purge nozzle 9 connected to the port 40 functioning as the exhaust port at the time of bottom purge processing.);
a sensor interface receiving the set of data and generating at least one input signal for a database server ([0074] The host system communicator Cx may receive the entity identification (ID) 4x and the sensor value transmitted from the load port communicator 2y.);
one or more processors (Fig 1 Data processor Cz, Fig. 11 A); and
one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions operable when executed by the one or more processors to cause the control system to: receive the at least one input signal from the database server and perform a front end process to generate a data signal ([0058] he host system C to create a database, and outputting a state of the FOUP 4 based on the data of the database Cd.);
receive the data signal and perform an artificial intelligence (AI) analytical process to determine, according to the data signal, whether a malfunction related to the gas pressure has occurred
in the semiconductor manufacturing equipment and generate an output signal ([0085] the calculation result obtained by the calculator Cz1, and a prediction result output means Cz3 for calculating the replacement time of the FOUP 4 based on the comparison result obtained by the comparator Cz2 and outputting a prediction result); and
generate an alert signal and a feedback signal according to the output signal, and transmit the alert signal to a user of the semiconductor manufacturing equipment ([0088] Then, the prediction result output means Cz3 of the data processor Cz analyzes (compares and reviews) the replacement time prediction result based on the detected values of various sensors for the same entity identification (ID) 4x, predicts the replacement time for each entity identification (ID) 4x (for each FOUP 4), and outputs a prediction result. [0089] The replacement time prediction result for each entity identification (ID) 4x (for each FOUP 4) outputted by the data processor Cz may be displayed on, for example, a display that can be visually recognized by the user, or may be emitted and notified as a sound from an appropriate speaker or the like. This enables the user to grasp the replacement time prediction result for the FOUP 4.) and further discloses the process of using a learned model and updating models ([0077] [0079]) but does not specifically disclose performing the AI analytical process by utilizing a statistical prediction model corresponding to the data signal to predict a failure of the semiconductor manufacturing equipment, wherein the statistical prediction model is formed by using a set of training data with previously captured data on the gas pressure in the semiconductor manufacturing equipment.
However, Cella teaches wherein performing the AI analytical process by utilizing a statistical prediction model corresponding to the data signal to predict a failure of the semiconductor manufacturing equipment, wherein the statistical prediction model is formed by using a set of training data with previously captured data on the gas pressure in the semiconductor manufacturing equipment ([0033] e.g. training AI [1204] gas pressure 
[0358] In embodiments, the platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from industrial machinery including failures 
[0364] In embodiments, machine learning may take advantage of a state machine, such as tracking states of multiple analog and/or digital sensors, feeding the states into a pattern analysis facility, and determining anticipated states of the industrial system based on historical data about sequences of state information.
[0359] In examples, signal processing may be performed using a plurality of techniques, including but not limited to transformations, spectral estimations, statistical operations, probabilistic and stochastic operations, numerical theory analysis, data mining, and the like. [0361] The machine learning facility may take feedback, such as one or more inputs or measures of success, such that it may train, or improve, its initial model (such as improvements by adjusting weights, rules, parameters, or the like, based on the feedback). (e.g. statistical prediction model)).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use performing the AI analytical process by utilizing a statistical prediction model corresponding to the data signal to predict a failure of the semiconductor manufacturing equipment, wherein the statistical prediction model is formed by using a set of training data with previously captured data on the gas pressure in the semiconductor manufacturing equipment as taught by Cella within the system of Ito for the purpose of enhancing the system to detect early issues of a maintenance requirement.
Ito and Cella teaches the process of using a contamination sensor to detect contamination and analyze contamination (Cella [1329] [1333] e.g. An ultraviolet particle detector can be used to detect contamination such as in gaseous targets).
but does not specifically disclose to predict a contamination time of the semiconductor manufacturing equipment.
However, Deguchi teaches the process to predict a contamination time of the semiconductor manufacturing equipment (Page 3 In the macro method, as will be described later, cluster defects such as surface contamination at the time of pulling up a chemical solution such as wet cleaning of a wafer and generation of metal lumps at the time of film formation collectively disperse and distribute on the wafer. If so, the yield is predicted from past cluster failure data).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process to predict a contamination time of the semiconductor manufacturing equipment as taught by Deguchi within the system of Ito and Cella for the purpose of enhancing the system to detect early issues of a maintenance requirement.

Claim 9. Ito teaches the control system of claim 8, the one or more computer-readable non-transitory storage media further comprising instructions operable when executed by the one or more processors to cause the control system to perform the AI analytical process by comparing the set of data related to the gas pressure in the data signal to a threshold level to determine whether the malfunction has occurred in the semiconductor manufacturing equipment ([0020] In the present disclosure, the data processor may include: a calculator configured to calculate statistical data from one or more sensor values detected by a specific sensor of the one or more sensors; a comparator configured to compare a sensor value associated with a specific entity ID of the one or more entity IDs for a specific substrate storage container with a calculation result obtained by the calculator; and a state output part configured to output a state of the specific substrate storage container based on a comparison result obtained by the comparator. [0085] a comparator Cz2 for comparing the sensor value associated with a specific entity identification (ID) 4x and the calculation result obtained by the calculator Cz1, and a prediction result output means Cz3 for calculating the replacement time of the FOUP 4 based on the comparison result obtained by the comparator Cz2 and outputting a prediction result.).

Claim 12. Ito teaches the control system of claim 8, wherein the front end process comprises extracting, transforming, and/or loading the input signal from the database server, and the one or more computer-readable non-transitory storage media further comprising instructions operable when executed by the one or more processors to 20 cause the control system to transmit the feedback signal for an automated feedback process of the semiconductor manufacturing equipment according to the output signal ([0077], [0079] furthermore, in the present embodiment, the date and time at which the FOUP 4 or the OHT 1 becomes unusable is extracted from the data preserved in the data-processing device C to construct a learned model. However, a learned model may be constructed using the data available when the FOUP 4 or the OHT 1 can be normally used, and the predictive maintenance may be performed.).

Claim 14. Ito teaches the control system of claim 12, wherein the semiconductor manufacturing equipment comprises at least one front opening unified pod (FOUP), and the sensor unit comprises at least one blocking device disposed at a gas outlet of the FOUP, wherein a measurable force is applied to the blocking device ([0052] the seating sensor detects that the bottom surface portion of the FOUP 4 presses the pressed portion of, for example, a pressure sensor provided on the mounting table 23. I). 

Claim 15. Ito teaches a method for controlling a semiconductor manufacturing equipment comprising: capturing, by a sensor unit, a set of data related to a gas pressure in the semiconductor manufacturing equipment ([0070]  The load port 2 includes a pressure sensor (not shown) that detects the gas pressure (exhaust pressure) in the purge nozzle 9 connected to the port 40 functioning as the exhaust port at the time of bottom purge processing.); 
receiving, by a sensor interface, the set of data and generating at 10 least one input signal for a database server ([0074] The host system communicator Cx may receive the entity identification (ID) 4x and the sensor value transmitted from the load port communicator 2y.); 
receiving, by a front end subsystem, the at least one input signal from the database server and performing a front end process to generate a data signal ([0058] he host system C to create a database, and outputting a state of the FOUP 4 based on the data of the database Cd.); 
receiving, by a calculation subsystem, the data signal from the 5 front end subsystem, the calculation subsystem performing an artificial intelligence (AI) analytical process to determine, according to the data signal, whether a malfunction related to the gas pressure has occurred in the semiconductor manufacturing equipment and generating an output signal ([0085] the calculation result obtained by the calculator Cz1, and a prediction result output means Cz3 for calculating the replacement time of the FOUP 4 based on the comparison result obtained by the comparator Cz2 and outputting a prediction result); and 
generating, by a message and feedback subsystem, an alert signal and a feedback signal according to the output signal, the message and feedback subsystem transmitting the alert signal to a user of the semiconductor manufacturing equipment ([0088] Then, the prediction result output means Cz3 of the data processor Cz analyzes (compares and reviews) the replacement time prediction result based on the detected values of various sensors for the same entity identification (ID) 4x, predicts the replacement time for each entity identification (ID) 4x (for each FOUP 4), and outputs a prediction result. [0089] The replacement time prediction result for each entity identification (ID) 4x (for each FOUP 4) outputted by the data processor Cz may be displayed on, for example, a display that can be visually recognized by the user, or may be emitted and notified as a sound from an appropriate speaker or the like. This enables the user to grasp the replacement time prediction result for the FOUP 4.) and 
further discloses the process of using a learned model and updating models ([0077] [0079]) but does not specifically disclose wherein the AI analytical process performed by the calculation subsystem utilizes a statistical prediction model corresponding to the data signal to predict a failure of the semiconductor manufacturing equipment, and the statistical prediction model is formed by using a set of training data with previously captured data on the gas pressure in the semiconductor manufacturing equipment.
However, Cella teaches wherein the AI analytical process performed by the calculation subsystem utilizes a statistical prediction model corresponding to the data signal to predict a failure of the semiconductor manufacturing equipment, and the statistical prediction model is formed by using a set of training data with previously captured data on the gas pressure in the semiconductor manufacturing equipment ([0033] e.g. training AI [1204] gas pressure 
[0358] In embodiments, the platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from industrial machinery including failures 
[0364] In embodiments, machine learning may take advantage of a state machine, such as tracking states of multiple analog and/or digital sensors, feeding the states into a pattern analysis facility, and determining anticipated states of the industrial system based on historical data about sequences of state information.
[0359] In examples, signal processing may be performed using a plurality of techniques, including but not limited to transformations, spectral estimations, statistical operations, probabilistic and stochastic operations, numerical theory analysis, data mining, and the like. [0361] The machine learning facility may take feedback, such as one or more inputs or measures of success, such that it may train, or improve, its initial model (such as improvements by adjusting weights, rules, parameters, or the like, based on the feedback). (e.g. statistical prediction model)).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an AI analytical process performed by the calculation subsystem utilizes a statistical prediction model corresponding to the data signal to predict a failure of the semiconductor manufacturing equipment, and the statistical prediction model is formed by using a set of training data with previously captured data on the gas pressure in the semiconductor manufacturing equipment as taught by Cella within the system of Ito for the purpose of enhancing the system to detect early issues of a maintenance requirement.
Ito and Cella teaches the process of using a contamination sensor to detect contamination and analyze contamination (Cella [1329] [1333] e.g. An ultraviolet particle detector can be used to detect contamination such as in gaseous targets).
but does not specifically disclose to predict a contamination time of the semiconductor manufacturing equipment.
However, Deguchi teaches the process to predict a contamination time of the semiconductor manufacturing equipment (Page 3 In the macro method, as will be described later, cluster defects such as surface contamination at the time of pulling up a chemical solution such as wet cleaning of a wafer and generation of metal lumps at the time of film formation collectively disperse and distribute on the wafer. If so, the yield is predicted from past cluster failure data).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process to predict a contamination time of the semiconductor manufacturing equipment as taught by Deguchi within the system of Ito and Cella for the purpose of enhancing the system to detect early issues of a maintenance requirement.

Claim 18. Ito teaches the method of claim 15, wherein the front end process performed by the front end subsystem further comprises extracting, transforming, and/or loading the input signal from the database server, the method further comprising transmitting, by the message and feedback subsystem, the feedback signal for an automated feedback process of the semiconductor manufacturing equipment according to the output signal ([0077], [0079] Furthermore, in the present embodiment, the date and time at which the FOUP 4 or the OHT 1 becomes unusable is extracted from the data preserved in the data-processing device C to construct a learned model. However, a learned model may be constructed using the data available when the FOUP 4 or the OHT 1 can be normally used, and the predictive maintenance may be performed.).

Claim 20. Ito teaches the method of claim 18, wherein the semiconductor manufacturing equipment comprises at least one front opening unified pod (FOUP), and the sensor unit comprises at least one blocking device disposed at a gas outlet of the FOUP, wherein a measurable force is applied to the blocking device ([0052] the seating sensor detects that the bottom surface portion of the FOUP 4 presses the pressed portion of, for example, a pressure sensor provided on the mounting table 23. I).


Claims 3, 10, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Cella and Deguchi in view of Arruda (US 20070043534 A1).
Claim 3. Ito teaches the control system of claim 2, and further discloses the process of determining the pressure conditions of the FOUP with respect to the tool but does not specifically disclose wherein the AI analytical process performed by the calculation subsystem further utilizes a pressure tracking algorithm to monitor the gas pressure in the semiconductor manufacturing equipment and determine whether a seal is maintained.
	However, Arruda teaches an analytical process performed by the calculation subsystem further utilizes a pressure tracking algorithm to monitor the gas pressure in the semiconductor manufacturing equipment and determine whether a seal is maintained ([0030] In the case of pressure versus time data, for example, three states could be inferred: external leak; outgassing; or no leak. This state is derived from knowledge of the physics of a chamber of tool 1001 and the values of the sensor outputs 1010-1014. Based on the state that is inferred, the system derives an analysis of where a fault is occurring in tool 1001; and may then recommend appropriate corrective action.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an analytical process performed by the calculation subsystem further utilizes a pressure tracking algorithm to monitor the gas pressure in the semiconductor manufacturing equipment and determine whether a seal is maintained as taught by Arruda within the system of Ito, Cella and Deguchi for the purpose of enhancing the system to predict when maintenance may be required in order to maximize the tool at an optimal operating state of wafer production.

Claim 10. Ito, Cella, Deguchi teach the control system of claim 10, and further discloses the process of determining the pressure conditions of the FOUP with respect to the tool but does not specifically disclose the one or more computer-readable non-transitory storage media further comprising instructions operable when executed by the one or more processors to cause the control system to perform the Al analytical process by further utilizing a pressure tracking algorithm to monitor the gas pressure in the semiconductor manufacturing equipment and determine whether a seal is maintained.
However, Arruda teaches an analytical process performed by the calculation subsystem further utilizes a pressure tracking algorithm to monitor the gas pressure in the semiconductor manufacturing equipment and determine whether a seal is maintained ([0030] In the case of pressure versus time data, for example, three states could be inferred: external leak; outgassing; or no leak. This state is derived from knowledge of the physics of a chamber of tool 1001 and the values of the sensor outputs 1010-1014. Based on the state that is inferred, the system derives an analysis of where a fault is occurring in tool 1001; and may then recommend appropriate corrective action.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an analytical process performed by the calculation subsystem further utilizes a pressure tracking algorithm to monitor the gas pressure in the semiconductor manufacturing equipment and determine whether a seal is maintained as taught by Arruda within the system of Ito for the purpose of enhancing the system to predict when maintenance may be required in order to maximize the tool at an optimal operating state of wafer production.

Claim 16. Ito, Cella, Deguchi teaches the method of claim 15 and further discloses the process of determining the pressure conditions of the FOUP with respect to the tool but does not specifically disclose the AI analytical process performed by the calculation subsystem further comprising comparing the set of data related to the gas pressure in the data signal to a threshold level to determine whether the malfunction has occurred in the semiconductor manufacturing equipment, and utilizing a pressure tracking algorithm to monitor the gas pressure in the semiconductor manufacturing equipment and determine whether a seal is maintained.
However, Arruda teaches an analytical process performed by the calculation subsystem further utilizes a pressure tracking algorithm to monitor the gas pressure in the semiconductor manufacturing equipment and determine whether a seal is maintained ([0030] In the case of pressure versus time data, for example, three states could be inferred: external leak; outgassing; or no leak. This state is derived from knowledge of the physics of a chamber of tool 1001 and the values of the sensor outputs 1010-1014. Based on the state that is inferred, the system derives an analysis of where a fault is occurring in tool 1001; and may then recommend appropriate corrective action.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an analytical process performed by the calculation subsystem further utilizes a pressure tracking algorithm to monitor the gas pressure in the semiconductor manufacturing equipment and determine whether a seal is maintained as taught by Arruda within the system of Ito for the purpose of enhancing the system to predict when maintenance may be required in order to maximize the tool at an optimal operating state of wafer production.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, Cella, Deguchi and further in view of Bachlechner (US 20160329225 A1).
Claim 6. Ito teaches the control system of claim 5, and further discloses a pressure sensor which is placed on the table of the semiconductor system ([0052]) but does not specifically disclose wherein the semiconductor manufacturing equipment comprises at least one front opening unified pod (FOUP), and the sensor unit comprises at least one pressure detector disposed in the FOUP.
However, Bachlechner teaches at least one front opening unified pod (FOUP), and the sensor unit comprises at least one pressure detector disposed in the FOUP ([0057] The pressure sensors (211, 212) could respond, for instance, when the clean-room filter (23) of the adapter plate (2) clogs up after a long period of operation and the pressure loss becomes too large. The low pressure sensor (211) can respond when there are leaks in the system, for instance when the FOUP (1) is not correctly seated on the adapter plate (2) or the gas supply-line adapter (214) is damaged and does not provide a proper seal.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use at least one pressure detector disposed in the FOUP as taught by Bachlechner within the system of Ito, et. al. for the purpose of enhancing the FOUP design to be universal with different front end tools which lack a pressure sensor.
Claim 13. Ito teaches the control system of claim 12, Ito teaches the control system of claim 5, and further discloses a pressure sensor which is placed on the table of the semiconductor system but does not specifically disclose wherein the semiconductor manufacturing equipment comprises at least one front opening unified pod (FOUP), and the sensor unit comprises at least one pressure detector disposed in the FOUP.
However, Bachlechner teaches at least one front opening unified pod (FOUP), and the sensor unit comprises at least one pressure detector disposed in the FOUP ([0057] The pressure sensors (211, 212) could respond, for instance, when the clean-room filter (23) of the adapter plate (2) clogs up after a long period of operation and the pressure loss becomes too large. The low pressure sensor (211) can respond when there are leaks in the system, for instance when the FOUP (1) is not correctly seated on the adapter plate (2) or the gas supply-line adapter (214) is damaged and does not provide a proper seal.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use at least one pressure detector disposed in the FOUP as taught by Bachlechner within the system of Ito, et. al. for the purpose of enhancing the FOUP design to be universal with different front end tools which lack a pressure sensor.

Claim 19. Ito teaches the method of claim 18, Ito teaches the control system of claim 5, and further discloses a pressure sensor which is placed on the table of the semiconductor system but does not specifically disclose wherein the semiconductor manufacturing equipment comprises at least one front opening unified pod (FOUP), and the sensor unit comprises at least one pressure detector disposed in the FOUP.
However, Bachlechner teaches at least one front opening unified pod (FOUP), and the sensor unit comprises at least one pressure detector disposed in the FOUP ([0057] The pressure sensors (211, 212) could respond, for instance, when the clean-room filter (23) of the adapter plate (2) clogs up after a long period of operation and the pressure loss becomes too large. The low pressure sensor (211) can respond when there are leaks in the system, for instance when the FOUP (1) is not correctly seated on the adapter plate (2) or the gas supply-line adapter (214) is damaged and does not provide a proper seal.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use at least one pressure detector disposed in the FOUP as taught by Bachlechner within the system of Ito for the purpose of enhancing the FOUP design to be universal with different front end tools which lack a pressure sensor.

Response to Arguments
Applicant's arguments filed February 1, 2022 have been fully considered but they are not persuasive.  For claims 1, 8 and 15, Applicant states that the prior art of record fails to teach, in general, the limitation of “wherein the AI analytical process performed by the calculation subsystem utilizes a statistical prediction model corresponding to the data signal to predict a failure and contamination time of the semiconductor manufacturing equipment, and the statistical prediction model is formed by using a set of training data with previously captured data on the gas pressure in the semiconductor manufacturing equipment” The Examiner disagrees In the broadest interpretation allowed, the prior art of Ito, Cella and Deguchi provides the obviousness combination to teach this limitation.
Thus, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.



ConclusionApplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689